Gwendolyn Barlow
IL ARDC # 6274519
P.O. Box 5829
Buffalo Grove, IL 60089
Attorney for Raymond Ervin

                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

Sarina Ervin,                                  )
                                               )
Petitioner,                                    )        Case No. 1:20-cv-06006
                                               )        Judge Jorge L. Alonso
                                               )        Mag. Judge Beth W. Jantz
vs.                                            )
                                               )
                                               )
Raymond Ervin,                                 )
                                               )
Respondent.                                    )


    RESPONDENT RAYMOND ERVIN’S RESPONSE AND BRIEF IN OPPOSITION TO
    PETITIONER’S MOTION AND MEMORANDUM IN SUPPORT OF HER MOTION
                          FOR COSTS AND FEES


           Respondent Raymond Ervin (“Raymond”) hereby responds to Petitioner’s Memorandum
in Support of her Motion for Costs and Fees [Dkt. 15, 16]. Raymond also incorporates as part of
his response the arguments, evidence, and authorities set forth in his Notice of Removal [Dkt. 1].

                                                   INTRODUCTION

           The gravamen of the case – that Sarina lacks standing to initiate a collection matter in her
name - is supported in the opinion cited by the Blessing 1 Court and thus the State Court lacked
subject matter jurisdiction to have heard the case. No amount of diversion or dicta will change
the fact that, Blessing, the controlling law of the case, stipulates that a party such as Petitioner
does not possess an individual right to seek garnishment of the Social Security Benefits of
Respondent. Petitioner fails to otherwise refute that the Federal District Court has original


1
    See Blessing v. Freestone, 520 U.S. 329, 117 S.Ct. 1353, 137 L.Ed.2d 569 (1997),

                                                            1
jurisdiction over Federal law claims such as those pursuant to the Social Security Act and that
her Citation to Discover Assets to garnish Respondent’s Social Security Benefits poses a Federal
question under 42 U.S. Code Chapter 7 which governs Social Security. Whereas Petitioner
assigned her rights to collect to the Province of Ontario, Canada in exchange for public
assistance, she has no private remedy to pursue collection in this matter against Raymond unless
a rebuttable presumption as elucidated in Blessing could be established, which Sarina has not
done here. Petitioner fails to acknowledge or address the evidence of her assignment [Dkt. 1, Ex.
46] in her Memorandum in Support for her Motion to Remand even though her assignment is
what constitutes the law of the case according to Blessing.

                                          ARGUMENT

A.     Attorneys’ Costs and Fees

1.     Sarina has requested attorneys’ costs and fees pursuant to 28 U.S.C. §1447(c) “as a result
of his improper removal of this action.” The Supreme Court has held that “…courts may award
attorney’s fees under §1447(c) only where the removing party lacked an objectively reasonable
basis for seeking removal.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005).
Respondent seeks removal based on Sarina’s attempt to garnish his Social Security benefits. In
addition, the state agent (Department of Healthcare and Family Services) of the assignee, has
determined that no child support is due [Dkt. 1, Ex. 30]. In 1999, Sarina assigned all her rights
to collect child support to the Province of Ontario Canada. Sarina has not denied that she
assigned her rights in exchange for her receipt of child support from the Province of Ontario
Canada and has not overcome any rebuttable presumption that she has an individual right to
collect any child support pursuant to the Supreme Court’s opinion in Blessing.

2.     “… if clearly established law did not foreclose a defendant’s basis for removal, then a
district court should not award attorney’s fees.” Lott v. Pfizer, 492 F.3d 789, 793 (7th Cir. 2007).
Social Security Act, which is clearly established law, does not foreclose Raymond’s basis for
removal. Rather the Social Security Act, Title IV-D (42 U.S.C. 651 et seq.) is the basis for
Raymond’s removal. Raymond’s attempt at removal was objectively reasonable based on the
required assignment of child support collection rights in Title IV-D of the Social Security Act.




                                                  2
3.      Since Sarina sought to garnish Raymond’s Social Security benefits, which arise under
federal law, it was objectively reasonable for Raymond to remove the matter to federal court.
Pursuant to the holding in Lott, the District Court should not award attorney’s fees to Sarina.

B.      Respondent brings a timely Notice of Removal pursuant to §1446(b)(3) as a claim
        arising under a Federal Law
1.      The Seventh Circuit, in Walker v. Trailer Transit, Inc., 727 F.3d 819 (7th Cir. 2013) set
out to clarify when the thirty-day clock runs for purposes of removal begins. In the instant case,
Raymond relies on §1446(b)(3) whereby the statute permits the removal when the defendant
receives a pleading or other paper at which it can be determined that the grounds for removal are
present. In this matter, although Sarina filed her Third-Party Respondent citation against Social
Security Administration on or about August 12, 2019 and her Memorandum of Law in Support
of Request for Turnover Order from Social Security Administration [Dkt. 1, Ex. 3] on or about
October 11, 2019, the case may or may not have been removable at that time because Social
Security contested jurisdiction of the state court 2 and had not answered or appeared, and the
court continued the matter on December 10, 2019 3. Upon the advent of COVID-19, the court
continued all hearings in the case until July 2020 (at which the status of the Social Security
citation was not on the docket). The first instance that the status of the Social Security citation
was on the docket was at the September 11, 2020 hearing 4 before a newly assigned judge who
continued the matter until October 9, 2020 to provide time to review Sarina’s Memorandum of
Law in Support of Request for Turnover Order from Social Security Administration [Dkt. 1, Ex.
3], which although filed by Sarina, had not been previously presented.

2.      Respondent received a court order on or about September 14, 2020 where the court
scheduled the hearing of Sarina’s Memorandum on October 9, 2020. It was upon receipt of the
court order where Sarina’s Memorandum would be heard that the “predicates for removal” were
present and the first time that Raymond had a reasonable belief that the case was removable. Id
at 823. The Court in Walker provide clarity that supports Raymond’s timely removal. “The 30-
day removal clock does not begin to run until the defendant receives a pleading or other paper



2
  True and correct copy of the October 22, 2019 State Court transcript (pertinent pages) is attached as Exhibit A
3
  True and correct copy of the December 10, 2019 State Court transcript (pertinent pages) is attached as Exhibit B
4
  True and correct copy of the September 11, 2020 State Court transcript (pertinent pages) is attached as Exhibit C

                                                         3
that affirmatively and unambiguously reveals that the predicates for removal are present.” Id. at
824.

3.     Further, based on Sarina’s Memorandum, she seeks to garnish Raymond’s Social
Security Benefits which are governed by 42 U.S.C. §402 arising under federal law; elucidating
the fact that the matter has become removable as the state court would have been precluded to
render a decision regarding Sarina’s garnishment request.

4.     Several other Federal circuits have also opined on the premise that the thirty-day removal
clock, if not removable with the initial pleading, starts when the defendant receives a copy of an
amended pleading, motion, order or other paper that portends that a matter is or has become
removable. The Chapman Court, in the Fifth Circuit, holds “A defendant does not have a duty
to investigate whether a case is removable.” See Chapman v. Powermatic, Inc., 969 F.2d 160,
163. And goes on to state, “Thus, if the case stated by the initial pleading is not clearly
removable (i.e., it may or may not be removable) the defendant may wait until an “other paper”
makes clear that the case is removable.” Id.

C.     Respondent possessed an objectively reasonable basis for seeking removal
1.     It is beyond a preponderance of the evidence that Petitioner should rightfully proceed in
an action to garnish Social Security Benefits because she is not a party of interest. The State of
Illinois, as agent for the Province of Ontario Canada, has issued a Termination of the Income
Withholding Order based on a determination that Raymond owes no child support [Dkt. 1, Ex.
30, 44], If the agent of the assignee has issued an order that no child support is due, how can the
assignor, Petitioner, legally proceed to effect a garnishment of Raymond’s Social Security
Benefits.

2.      The Seventh Circuit Court of Appeals found that “…The rule recognizes the right of the
assignee to sue also, if he so desires, and it does not permit the assignor to recover for his own
personal benefit, but if he recovers at all it must be for the benefit of the assignee, where, as here
there has been a complete assignment of the entire subject matter.” Falvey v. Foreman-State Nat.
Bank, 101 F.2d 409, 415 (7th Cir. 1939). In Falvey, the Court agreed that Foreman, who had
assigned their rights to sue, was no longer the party of interest and was “deprived” of its “right to
sue.” Id at 415. The case here is no different. Petitioner assigned all of her rights to bring suit
and thus is not a party of interest and does not possess the right to bring a private action.
                                                  4
3       Raymond asserts that not only was Sarina not a party of interest in the case, but federal
law preempts state law in matters of Social Security. “[F]ederal courts have jurisdiction over
suits to enjoin state officials from interfering with federal rights.” Shaw v. Delta Air Lines, Inc.,
463 U.S. 85, 96 n.14 (1983).

4.     “Preemption also occurs, however, where Congress manifests an intent to occupy
exclusively an entire field of regulation through a comprehensive federal regulatory scheme. See
Fid. Fed. Sav. & Loan Ass'n v. de la Cuesta , 458 U.S. 141, 153, 102 S.Ct. 3014, 73 L.Ed.2d 664
(1982) ; Wigod v. Wells Fargo Bank, N.A. , 673 F.3d 547, 576 (7th Cir. 2012).” Effex Capital,
LLC v. Nat'l Futures Ass'n, 933 F.3d 882, 893 (7th Cir. 2019). The federal Child Support
Enforcement (CSE) program was signed into law in 1975. It was part of the Social Services
Amendments of 1974 (P.L. 93-647). The CSE program is Title IV-D of the Social Security Act.
The CSE program is administered at the federal level by the Office of Child Support
Enforcement (OCSE) in the Department of Health and Human Services (HHS). From this
regulatory scheme, it is apparent that Congress intended that the federal government would
exclusively manage the regulatory governance and oversight of the child support enforcement
program.

5.     The law of the case in this matter was espoused in Blessing by the U.S. Supreme Court
where the Court held that the legislature did not intend for members in the class of those who had
assigned their rights to collect in exchange for public assistance to have a private and individual
right to collect. “The enforcement scheme that Congress created in Title IV-D is far more
limited than those in Sea Clammers and Smith. Unlike the federal programs at issue in those
cases, Title IV-D contains no private remedy-either judicial or administrative-through which
aggrieved persons can seek redress.” See Blessing v. Freestone, 520 U.S. 329, 348 (1997).


D.     Social Security is a nominal party and does not present any adverse interests to
Petitioner

1.     Social Security is a nominal party in this case as it is not an adverse party in Sarina’s
attempt to collect. She is seeking to garnish Raymond’s Social Security benefits of which Social
Security Administration only administers benefits however is not liable for any monies due and
owing to Sarina. “Nominal parties, however, are disregarded for removal purposes and need not

                                                  5
join in the petition.” Ryan v. State Board of Elections of the State of Illinois, 661 F.2d 1130, 1134
(7th Cir. 198).

2.     The court goes on to state that it is the duty of the removing party to include a statement
indicating that the nominal party is not included and thus not required to consent to removal.
  "A removal petition may be amended freely within the thirty-day period. Moreover, even after
the thirty days have elapsed, amendments to correct 'defective allegations of jurisdiction' are
permitted under 28 U.S.C. § 1653.” Northern Illinois Gas Co. v. Airco Indus. Gases, a Division
of Airco, Inc., 676 F.2d 270, 273 (7th Cir. 1982). Respondent then, would have moved the court
to amend the removal petition to include a statement of the status of Social Security as a nominal
party, thus curing the defect.


3.     The Seventh Circuit further elucidates the position that defendants who are deemed
nominal are not considered defendants for purposes of removal as they also quoted their holding
in Shaw v. Dow Brands, Inc., 994 F.2d 364, 369 (7th Cir.1993), “…arguing that the definition of
“defendant” in 28 U.S.C. § 1441(b) is very narrow and does not include “[n]ominal or formal
parties.” According to Shaw, a “defendant is nominal if there is no reasonable basis for
predicting that it will be held liable.” GE Betz, Inc. v. Zee Co., 718 F.3d 615, 631 (7th Cir. 2013).
Clearly, it is not reasonable to think that Social Security Administration would be liable to Sarina
in this matter and thus would be considered nominal.

4.     Since Social Security contested state court’s jurisdiction in this matter, and was a nominal
party, then they are not considered defendants, according the holding in Shaw, for purposes of
removal, and thus would not need to consent to removal.




                                                  6
       For the foregoing reasons, Respondent Raymond Ervin respectfully requests that the
Court deny Petitioner’s Motion and Memorandum in Support of her Motion for Costs and Fees.

Dated: November 25, 2020


By:    s/Raymond N. Ervin

s/ Gwendolyn M. Barlow

Gwendolyn M. Barlow
P.O. Box 5829
Buffalo Grove, IL 60089
(847) 204-0416 Phone (847) 465-1910 Facsimile
 barlowervin727@gmail.com
ARDC # 6274519
Attorney for Raymond Ervin, Respondent




                               CERTIFICATE OF SERVICE
      This is to certify that the foregoing RESPONDENT RAYMOND ERVIN’S RESPONSE
AND BRIEF IN OPPOSITION TO PETITIONER’S MOTION AND MEMORANDUM IN
SUPPORT OF HER MOTION FOR COSTS AND FEES, with exhibits, was e-filed through
ECF and electronically served on November 25, 2020 to:
              Matthew Elster
              161 North Clark Street, Suite 3000
              Chicago, IL 60601
              mdelster@beermannlaw.com

              Attorney for Petitioner




                                              7
